Wellington Management Code of Ethics Personal Investing Gifts and Entertainment Outside Activities Client Confidentiality April 1, 2010 A Message From Our CEO Wellington Management Code of Ethics Wellington Management’s reputation is our most valuable asset, and it is built on trust – trust that we will always put our clients’ interests first and that our actions will fully meet our obligations as fiduciaries for our clients. Our personnel around the world play a critical role in ensuring that we continue to earn this trust. We must all adhere to the highest standards of professional and ethical conduct. We must be sensitive to situations that may give rise to an actual conflict or the appearance of a conflict with our clients’ interests, or have the potential to cause damage to the firm’s reputation. To this end, each of us must act with integrity, honesty, and dignity. We must all remain vigilant in protecting the interests of our clients before our own, as reflected in our guiding principle: “client, firm, self.” If our standards slip or our focus wanes, we risk the loss of everything we have worked so hard to build together over the years. Please take the time to read this Code of Ethics, learn the rules, and determine what you need to do to comply with them and continue to build on our clients’ trust and confidence in Wellington Management. Sincerely, Perry M. Traquina President and Chief Executive Officer “The reputation of a thousand years may be determined by the conduct of one hour.” – Ancient proverb 2 Wellington Management Code of Ethics Table of Contents
